Name: COMMISSION REGULATION (EEC) No 2814/93 of 13 October 1993 concerning the stopping of fishing for hake by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 No L 257/6 Official Journal of the European Communities 15. 10 . 93 COMMISSION REGULATION (EEC) No 2814/93 of 13 October 1993 concerning the stopping of fishing for hake by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987, establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3919/92 of 20 December 1992, fixing, for certain fish stocks and groups of stocks, the total allowable catches for 1993 and certain conditions under which they may be fished (3), as amended by Regulation (EEC) No 927/93 (4), provides for hake quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitiative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of hake in the waters of ICES divisions Vb (EC-zone), VI, VII, XII and XIV by vessels flying the flag of the Netherlands or registered in the Netherlands have reached the quota allocated for 1993 ; whereas the Netherlands have prohibited fishing for this stock as from 1 October 1993 ; whereas it is necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of hake in the waters of ICES divisions Vb (EC-zone), VI, VII, XII and XIV by vessels flying the flag of the Netherlands or registered in the Netherlands are deemed to have exhausted the quota allocated to the Netherlands for 1993. Fishing for hake in the waters of ICES divisions Vb (EC-zone), VI, VII, XII and XIV by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the tranship ­ ment and the landing of . such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. (3) OJ No L 397, 31 . 12. 1992, p. 1 . (4) OJ No L 96, 22. 4. 1993, p. 1 .